Citation Nr: 1646237	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II (diabetes). 

2. Entitlement to an initial rating greater than 20 percent for diabetes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board denied service connection for hypertension in a January 2014 decision. 
In a February 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's January 2014 decision with respect to the denial of service connection for hypertension, and remanded the case for further action consistent with the terms of the joint motion.  The Board then remanded this case in May 2015.  The Board refers to that remand for a more detailed procedural history, which need not be provided here. 

The Board has taken jurisdiction of the issue of entitlement to a higher initial rating for diabetes solely for the purpose of remanding for de novo review of this issue by a Decision Review Officer, and for issuance of a statement of the case (SOC) if the benefits sought are not granted.  See 38 C.F.R. §§ 19.9(c) (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim for hypertension must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained on the issue of whether the Veteran's hypertension was caused or aggravated by service-connected diabetes.  See 38 C.F.R. § 3.310 (2016) (providing for service connection on a secondary basis).  A September 2015 VA opinion is not adequate to make an informed decision, as no rationale was provided.  The examiner simply stated that the Veteran's hypertension was less likely as not related to his diabetes because laboratory testing yielded normal BUN and creatine levels.  An opinion that simply cites data and then offers a conclusion without explaining how the data support the conclusion generally is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Moreover, the examiner did not address the issue of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

With regard to the initial evaluation of the Veteran's service-connected diabetes, the Veteran submitted a February 2016 notice of disagreement (NOD) regarding the initial rating assigned in the February 2015 rating decision.  The NOD is timely.  See 38 C.F.R. § 20.302 (2016).  The RO did not respond to the Veteran's NOD, but instead seemed to address it as a new claim.  The Veteran has elected de novo review of this issue by a Decision Review Officer (DRO) pursuant to 38 C.F.R. § 3.2600 (2016).  If the benefits sought are not granted upon further review, a statement of the case (SOC) must be issued.  See 38 C.F.R. §§ 19.26(d), 19.29 (2016) (setting forth requirements for issuing an SOC once a NOD has been filed).  The Veteran must then submit a timely substantive appeal (VA Form 9 or equivalent statement) if he wishes to have this issue certified to the Board for appellate review.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran written notice acknowledging his February 2016 NOD.  The Veteran has elected de novo review by a Decision Review Officer (DRO) of the issue of entitlement to a higher initial rating for diabetes.  
2. After a DRO conducts de novo review of the issue of entitlement to a higher initial rating for diabetes, and after completing any other development that may be warranted, issue a statement of the case (SOC), unless the benefits sought are granted.  Copies of the SOC must be sent to the Veteran and his representative, and he must be informed of the requirements for perfecting the appeal.

3. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  The claims file must be made available to the examiner for review.

The examiner must separately address the issues of causation and aggravation.  A complete explanation must be provided.  In this regard, it is not sufficient merely to cite to clinical data.  The examiner must specifically explain how the data support the conclusions reached. 

4. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




